PD-1539-14 & PD-1540-14
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                Transmitted 2/4/2015 4:17:53 PM
February 6, 2015                                                  Accepted 2/6/2015 3:11:24 PM
                          NO.                                                      ABEL ACOSTA
                                                                                           CLERK
                                   IN THE
                         COURT OF CRIMINAL APPEALS
                                 OF TEXAS


                                NO. 14-13-00333-CR
                                NO. 14-13-00334-CR

                         IN THE COURT OF APPEALS
                                 FOR THE
                   FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                              HOUSTON, TEXAS



 THE STATE OF TEXAS                     §         APPELLEE
                                        §
 V.                                     §
                                        §
 NICHOLAS JARED MIRELES                 §         APPELLANT



                     APPEAL FROM the 176th DISTRICT COURT
                              HOUSTON, TEXAS
                      TRIAL COURT NOS. 1281111 & 1288900


         APPELLANT'S MOTION FOR EXTENSION OF TIME
   TO FILE APPELLANT'S PETITION FOR DISCRETIONARY REVIEW


 TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES, NICHOLAS JARED MIRELES, Appellant in the above

 entitled and numbered cause, by and through his attorney of record, W. TROY

 McKINNEY, and submits this Motion for Extension of Time to file Appellant's

 Petition for Discretionary Review until March 9, 2015. For good cause, Appellant


                                        1
shows as follows.

        1.   This Court issued its opinion on August 21, 2014. On December 17,

2014, Appellant’s motion for rehearing was filed and it was overruled on January 6,

2015. This petition for discretionary review is due to be filed on or about February

5, 2015 This is Appellant's first request for an extension of time to file Appellant's

Petition for Discretionary Review.

        2.   The last thirty days, Appellant's counsel has had an extremely heavy

court docket and several out of town court settings.

        3.   Furthermore, Appellant’s counsel was at the National College DUI

Defense seminar in Florida from January 21 through January 25, 2015.

        4.   This Motion is not made for delay, but to see that justice is done.

                                     PRAYER

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

deadline for filing of Appellant's Petition for Discretionary be extended to March 9,

2015.




                                          2
                                             Respectfully submitted,

                                             SCHNEIDER & McKINNEY, P.C.

                                             /w/ Troy McKinney

                                             W. Troy. McKinney
                                             T.B.C. No. 13725020
                                             440 Louisiana
                                             Suite 800
                                             Houston, Texas 77002
                                             713-951-9994
                                             FAX 713-224-6008

                                             ATTORNEY FOR APPELLANT

                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

document has been served on the Harris County District Attorney’s Office on this the

4th day of January 2015.



                                                   /s/ W. Troy McKinney


                                                   W. Troy McKinney




                                         3